ORDER

PER CURIAM.
Donna Harper appeals from a decision of the Labor and Industrial Relations Commission disqualifying her from receiving unemployment benefits in that she voluntarily quit her job with Commerce Bank of Kansas City without good cause attributable to her work or her employer.
We have reviewed the briefs of the parties and the record on appeal and conclude the Commission’s award is supported by competent and substantial evidence. Davis v. Research Medical Center, 908 S.W.2d 557, 565 (Mo.App.1995). An extended opinion would have no precedential value. We have, however, provided a memorandum opinion for the use of the parties setting forth the reasons for our decision. We affirm the judgment pursuant to Rule 84.16(b).